Citation Nr: 1521721	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for atopic dermatitis, bilateral hands rated 30 percent prior to February 1, 2011, and rated 0 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee with bone spurs.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with bone spurs.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for atopic dermatitis of the hands and assigned a 30 percent disability rating, effective from September 1, 2006.  The RO also granted service connection for degenerative joint disease of the bilateral knees and awarded a noncompensable rating for each knee, effective September 1, 2006.

In a June 2010 rating decision, the RO increased the ratings for each knee to 10 percent, effective September 1, 2006.  As the Veteran is presumed to seek the maximum available benefit, the claims for higher initial ratings remain on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2010 rating action, the RO reduced the disability evaluation for the atopic dermatitis of the hands to noncompensable (0 percent) effective February 1, 2011.  The Veteran did not perfect an appeal from the rating reduction; therefore it is not on appeal, and the issue before the Board is characterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks higher ratings for service-connected dermatitis of the hands and degenerative joint disease with bone spurs of the knees.  

The Veteran last underwent VA examinations for the atopic dermatitis and the bilateral knee disabilities in December 2009 - almost six years ago.  Moreover, the Veteran is noted to have received additional treatment in relation to her atopic dermatitis in 2015.  

In light of the state of the record, the claim is remanded for an examination to assess the current degree of disability of the dermatitis of the hands and degenerative joint disease with bone spurs of the knees.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

On remand, the file must be updated to include VA treatment records since December 2009 and any outstanding, relevant private medical records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any private doctor who has treated her dermatitis and bilateral knee disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  Also, obtain complete VA treatment records since May 2013.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the nature and severity of her atopic dermatitis of both hands.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

With respect to the dermatitis, the examiner should indicate the percentage of the Veteran's entire body that is affected, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should also determine if the Veteran requires systemic therapy for atopic dermatitis, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration (in weeks) of such therapy during a 12-month period. 

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the nature and severity of her service-connected bilateral knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide the results of range of motion testing of each knee.  The examiner is to indicate the point at which pain or any other factor limits motion.  To the extent possible, any functional impairment of the knees due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss. 

The examiner should indicate whether pain could significantly limit the Veteran's functional ability during flare-ups. 

4.  After completing any other necessary development, readjudicate the claims.  If any of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


